DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/22, 7/16/21, 3/23/21, 12/11/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-19, 21 and 46 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Huawei (Huawei, HiSilicon, "NR frame structure on unlicensed bands", 3GPP TSG RAN WG1 Meeting #93, R1-1805917. Busan. Korea. Mav 21-25. 2018. 8 pages), as disclosed in the IDS.


As to claim 1, Huawei teaches a method for determining an uplink-downlink switching point, applied to a base station (Huawei, Pg 2 Para 2 Pg 3 #2.1, a method for a gNB to signal switching points between DL/UL), and comprising: 
setting configuration information for determining the uplink-downlink switching point (Huawei, Pg 2 Para 2 Pg 3 #2.1, a gNB signals DL/UL configuration with switching points to a UE via RRC signaling); and 
sending the configuration information to a terminal, so that the terminal determines the uplink-downlink switching point according to the configuration information (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, a gNB sends via RRC signaling DL/UL configuration with switching points to a UE).

As to claim 2, Huawei teaches wherein the configuration information includes at least one of location information of at least one uplink-downlink switching point in a maximum channel occupation time (MCOT) or time length information of an uplink-downlink switching in the MCOT (Huawei, Fig 1 Pg 2 Para 1&2, the information is switching points in a MCOT).

As to claim 3, Huawei teaches wherein sending the configuration information to the terminal comprises: setting transmission unit structural information for indicating the configuration information in an implicit way, wherein the transmission unit structural information is configured to indicate uplink and downlink configuration of a transmission unit included in an MCOT (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the switching points and configuration are implicit via RRC); and sending the transmission unit structural information to the terminal, so that the terminal determines the configuration information according to the transmission unit structural information (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, RRC sends the switching points and configuration implicitly).

As to claim 4, Huawei teaches wherein the transmission unit structural information includes transmission direction indication information, wherein the transmission direction indication information is configured to indicate a transmission direction of the transmission unit included in the MCOT, and at least includes at least one of first state information (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, DL/UL  configuration structure in the MCOT is indicated with a state of UL or DL or BiDirectional); wherein the first state information is configured to indicate that the transmission unit is uplink transmitted, the second state information is configured to indicate that the transmission unit is downlink transmitted, and the third state information is configured to indicate that the transmission unit is the uplink-downlink switching point (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, DL/UL  configuration structure in the MCOT is indicated with a state of UL or DL or BiDirectional).

As to claim 5, Huawei teaches wherein sending the transmission unit structural information to the terminal comprises: adding the transmission unit structural information to a designated signaling (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the switching points and configuration are via dedicated RRC); and sending designated signaling to the terminal, so that the terminal obtains the transmission unit structural information from the designated signaling (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the switching points and configuration are sent via RRC).

As to claim 6, Huawei teaches wherein sending the configuration information to the terminal comprises: setting a scheduling signaling for indicating the configuration information in an implicit way (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the switching points and configuration are implicitly set via RRC); sending the scheduling signaling to the terminal, so that the terminal determines the configuration information according to the scheduling signaling (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, RRC sends the switching points and configuration implicitly).

As to claim 7, Huawei teaches wherein sending the configuration information to the terminal comprises: setting a designated signaling for indicating the configuration information in an explicit way (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the structure indication  in a common control channel explicitly); and sending the designated signaling to the terminal, so that the terminal determines the configuration information according to the designated signaling (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, sending the structure indication  in a common control channel explicitly);.

As to claim 8, Huawei teaches wherein sending the configuration information to the terminal comprises: setting a designated signal for indicating the configuration information in an explicit way (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the structure indication  in a common control channel explicitly); and sending the designated signal to the terminal, so that the terminal determines the configuration information according to the designated signal (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, sending the structure indication  in a common control channel explicitly).

As to claim 9, Huawei teaches wherein the method further comprises: setting a corresponding relationship between at least one designated signal and designated configuration information; adding a preset rule including the corresponding relationship to a designated signaling; and sending the designated signaling to the terminal, so that the terminal obtains the preset rule including the corresponding relationship from the designated signaling (Huawei, Pg 3 #2.1, a relationship between the DL/UL configuration and a rule where later indication overwrites a previous indication (relationship)).

As to claim 11, Huawei teaches a method for determining an uplink-downlink switching point, applied to a terminal (Huawei, Pg 2 Para 2 Pg 3 #2.1, a method for a UE to identify switching points between DL/UL), and comprising: 
receiving configuration information sent by a base station for determining the uplink-downlink switching point (Huawei, Pg 2 Para 2 Pg 3 #2.1, a gNB signals (UE receives) DL/UL configuration with switching points to a UE via RRC signaling); and 
determining the uplink-downlink switching point according to the configuration information (Huawei, Pg 3 #2.1, a UE identifies DL/UL configuration with switching points to a UE via RRC signaling).

As to claim 12, Huawei teaches wherein the configuration information includes at least one of location information of at least one uplink-downlink switching point within a maximum channel occupation time (MCOT) or time length information of an uplink-downlink switching in the MCOT (Huawei, Fig 1 Pg 2 Para 1&2, the information is switching points in a MCOT).

As to claim 13, Huawei teaches wherein receiving the configuration information sent by the base station for determining the uplink-downlink switching point comprises: receiving transmission unit structural information sent by the base station for indicating the configuration information in an implicit way, wherein the transmission unit structural information is configured to indicate uplink and downlink configuration of a transmission unit included in an MCOT (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the switching points and configuration are implicit via RRC); and determining the configuration information according to the transmission unit structural information (Huawei, Pg 3 #2.1, a UE identifies DL/UL configuration).

As to claim 14, Huawei teaches wherein the transmission unit structural information includes transmission direction indication information, and the transmission direction indication information is configured to indicate a transmission direction of the transmission unit included in the MCOT, and at least includes at least one of first state information(Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, DL/UL  configuration structure in the MCOT is indicated with a state of UL or DL or BiDirectional); wherein the first state information is configured to indicate that the transmission unit is uplink transmitted, the second state information is configured to indicate that the transmission unit is downlink transmitted, and the third status information is configured to indicate that the transmission unit is an uplink-downlink switching point; determining the uplink-downlink switching point according to the configuration information comprises: determining the uplink-downlink switching point according to the third state information included in the transmission direction indication information (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, DL/UL  configuration structure in the MCOT is indicated with a state of UL or DL or BiDirectional).

As to claim 15, Huawei teaches wherein receiving the transmission unit structural information sent by the base station for indicating the configuration information in the implicit way comprises: receiving a designated signaling sent by the base station (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the switching points and configuration are via dedicated RRC from the gNB), wherein the designated signaling includes the transmission unit structural information; and obtaining the transmission unit structural information from the designated signaling (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, DL/UL  configuration structure in the MCOT is indicated).

As to claim 16, Huawei teaches wherein receiving the configuration information sent by the base station for determining the uplink-downlink switching point comprises: receiving a scheduling signaling sent by the base station for indicating the configuration information in an implicit way (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the switching points and configuration are implicitly set via RRC); and determining the configuration information according to the scheduling signaling (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, RRC sends the switching points and configuration implicitly).

As to claim 17, Huawei teaches wherein receiving the configuration information sent by the base station for determining the uplink-downlink switching point comprises: receiving a designated signaling sent by the base station for indicating the configuration information in an explicit way (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the structure indication  in a common control channel explicitly); and determining the configuration information according to the designated signaling (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, sending the structure indication  in a common control channel explicitly).

As to claim 18, Huawei teaches wherein receiving the configuration information sent by the base station for determining the uplink-downlink switching point comprises: receiving a designated signal sent by the base station for indicating the configuration information in an explicit way (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, the structure indication  in a common control channel explicitly); and determining the configuration information according to the designated signal (Huawei, Fig 1 Pg 2 Para 2 Pg 3 #2.1, sending the structure indication  in a common control channel explicitly).

As to claim 19, Huawei teaches wherein determining the configuration information according to the designated signal comprises: obtaining a preset rule which includes a corresponding relationship between at least one designated signal and designated configuration information; determining designated configuration information corresponding to the designated signal sent by the base station according to the corresponding relationship; and determining the designated configuration information as the configuration information which is indicated by the designated signal in an explicit way, wherein the preset rule is specified by a communication protocol, or informed to the terminal by the base station through a designated signaling (Huawei, Pg 3 #2.1, a relationship between the DL/UL configuration and a rule where later indication overwrites a previous indication (relationship)).

As to claim 21, Huawei teaches wherein the designated signaling includes at least one of: radio resource control (RRC) signaling (Huawei, Pg 3 #2.1, RRC signaling)

As to claim 46, Huawei teaches a device for determining an uplink-downlink switching point, applied to a terminal, and comprising: a processor; and a memory for storing processor-executable instructions; wherein the processor is configured (Huawei, Pg 2 Para 2 Pg 3 #2.1, a UE to identify switching points between DL/UL)to: 
receive configuration information sent by a base station for instructing the terminal to determine the uplink-downlink switching point (Huawei, Pg 2 Para 2 Pg 3 #2.1, a gNB signals (UE receives) DL/UL configuration with switching points to a UE via RRC signaling); and 
determine the uplink-downlink switching point according to the configuration information (Huawei, Pg 3 #2.1, a UE identifies DL/UL configuration with switching points to a UE via RRC signaling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bagheri et al (Pub No: 2018/0049175) [0043][0047]
Wang et al (Pub No: 2015/0085712) [0140]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469